Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are pending in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
 	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Pinho et al, United States Patent No. 9503123.
Claim 1:
	Pinho discloses:
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform compression so as to permit reconstruction of arbitrary portions of the uncompressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system comprises processing device to perform compression so as to permit random access to compressed data using bitwise indices), 
the compression comprising: generating the compressed data from the uncompressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system generates compressed data from uncompressed data); 
while generating the compressed data, tracking correlation between at least some positions in the uncompressed data and corresponding positions in the compressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that when generating compressed 
constructing an index that records the correlations between the at least some positions in the uncompressed data and the corresponding positions in the uncompressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system generates index data, wherein the index tracks correlation positions between uncompressed data and corresponding compressed data); and 
associating the index with the compressed data so that the index is available for reconstruction of arbitrary portions of the uncompressed data from the index and compressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system decompress data so as to permit random access to compressed data using bitwise indices). 


Claim 2:
	Pinho discloses:
the index having correlations for positions at fixed intervals of the uncompressed data (see [Col 16 line 3 – line 22] → Pinho discloses this limitation in that the system marks the boundaries between compressed headers of uncompressed data, wherein the headers have fixed and predetermined sizes).  


Claim 3:
	Pinho discloses:
the fixed intervals being spaced by a fixed amount that falls between 2ᶺ6 and 2ᶺ9 uncompressed bytes, inclusive (see [Col 9 line 5 – line 35] → Pinho discloses this limitation in that the system transforms input data into bins whose sizes are increasing powers of 2).  

Claim 4:
	Pinho discloses:
the compressed data comprising a sequence of compressed segments (see [Col 2 line 7 – line 10] → Pinho discloses this limitation in that the compressed data includes sequence of bytes/segments of the uncompressed version).

Claim 5:
	Pinho discloses:
the correlation within the index including, for each of the at least some positions in the uncompressed data, the following: an identify of the compressed segment and an uncompressed offset (see [Col 16 line 1 – line 22] → Pinho discloses this limitation in that the correlation within the index includes information of compressed header information (identify information) and the uncompressed offset information).

Claim 7:
	Pinho discloses:
the predetermined number of bytes being of size 2ᶺn bytes, where n is a whole number no greater than fifteen (see [Col 9 line 5 – line 35] → Pinho discloses this 2ᶺn), wherein n is any whole number).  

Claim 8:
	Pinho discloses:
the predetermined number of bytes being of size 2ᶺn bytes, where n is a whole number that is at least ten (see [Col 9 line 5 – line 35] → Pinho discloses this limitation in that the system transforms input data into bins whose sizes are increasing powers of 2 (2ᶺn), wherein n is any whole number).  

Claim 9:
	Pinho discloses:
the predetermined number of bytes being of size 2ᶺn bytes, where n is a whole number from ten to fifteen, inclusive (see [Col 9 line 5 – line 35] → Pinho discloses this limitation in that the system transforms input data into bins whose sizes are increasing powers of 2 (2ᶺn), wherein n is any whole number). 

Claim 10 is essentially the same as Claim 1 except it set forth the claimed invention as a method claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claim 11:
	Pinho discloses:
the uncompressed data being a database (see [Col 13 line 43– line 59] → Pinho discloses this limitation in that the uncompressed data being the seismic dataset (database)). 

Claim 12:
	Pinho discloses:
the uncompressed data being a file (see [Col 13 line 43– line 59] → Pinho discloses this limitation in that the uncompressed data being a file). 

Claim 13 recites a system that performs the same functions as the method of Claims 4 and 5.  Thus Pinho discloses/teaches every element of Claim 13 as indicated in the above rejection for Claims 4 and 5. 

Claim 14:
	Pinho discloses:
one or more computer-readable media comprising computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform decompression of an arbitrary portion of uncompressed data from compressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system comprises processing device to perform decompressing data staring at an arbitrary bit (portion) from compressed data);
the decompression comprising: identifying a start position of the portion of the uncompressed data to access from the compressed data (see [Col 1 line 40 – 
accessing an index associated with the compressed data, the index recording correlations between at least some positions in the uncompressed data and the corresponding positions in the uncompressed data (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system accesses the index associated with the compressed data, wherein the index records correlations between the positions of the uncompressed data and the compressed data); 
finding a correlation within the index that includes a corresponding position in the uncompressed data that is prior to the identified start position of the portion of the uncompressed data to access (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system finds the correlation within the index indicating the start position of the corresponding data between the uncompressed data and compressed data); 
using the correlation to find an exact position in the compressed data that corresponds to the identified start position of the portion of uncompressed data to access (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system finds the exact bit in the compressed data that corresponds to the identified portion of the uncompressed data to access); and
decompressing the compressed data from the found exact position until the entire portion of uncompressed data is decompressed (see [Col 1 line 40 – Col 2 line 41] and [Col 3 line 15 – Col 4 line 62] → Pinho discloses this limitation in that the system decompresses the data starting at the accessed bit until the entire portion of uncompressed data is decompressed). 

Claim 15 recites a system that performs the same functions as the method of Claims 2 and 3.  Thus Pinho discloses/teaches every element of Claim 15 as indicated in the above rejection for Claims 2 and 3. 

Claim 16 recites a system that performs the same functions as the method of Claims 4 and 5.  Thus Pinho discloses/teaches every element of Claim 16 as indicated in the above rejection for Claims 4 and 5. 

Claim 17:
	Pinho discloses:
identifying a compressed segment that is at or prior to the exact position (see Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30] → Pinho discloses this limitation in that the system identifies handle to compressed bit stream); 
determining how many uncompressed bytes to traverse from the beginning of the compressed segment to arrive at the exact start position (see Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30] → Pinho discloses this limitation in that the system determines bytes to traverse); and
traversing uncompressed bytes from the beginning of the compressed segment to arrive at the exact start position (see Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30]→ Pinho discloses this limitation in that the system traverses the compressed data to arrive at the exact position). 

Claim 18:
	Pinho discloses:
the exact start position being in a compressed segment that is after the identified compressed segment in the sequence of compressed segment (see Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30]→ Pinho discloses this limitation in that traverses the compressed data to arrive at the exact position, wherein the start position being in a compressed segment in sequence). 

Claim 19:
	Pinho discloses:
traversing uncompressed bytes in any given compressed segment in the sequence of compressed segments being performed using redundant information from within a predetermined number of compressed bytes prior the given compressed segment (see Fig. 6A, Fig. 6B and [Col 20 line 25 – line 30]→ Pinho discloses this limitation in that only the compressed bit stream and the associated index tables are traversed). 




Relevant Prior Art
1. Hunt et al, U.S. Patent Application Publication No. 20120133523, is directed to functionality for compressing and decompressing mass spectrometry data, therefore making it easier to store, retrieve, transfer, and process the mass spectrometry data. The functionality operates by mapping data values (e.g., mass-to-charge data values or intensity data values) into index values, and then mapping the index values into delta values. The functionality then uses an encoding algorithm (such as a coding tree) to represent the delta values in compressed form. In a decoding stage, the functionality can interpret each encoded delta value with reference to a chain of preceding delta values, which ultimately link to an initial data value that is expressed in non-relative form. In one implementation, the functionality can define multiple such initial data values which correspond to multiple access points in a stream of compressed mass spectrometry data. 
2. Margalit et al, U.S. Patent No. 10833702, is directed to a method and an apparatus for navigating a compressed file to identify a desired offset in an uncompressed version of the file by: determining a low point and a high point in an uncompressed version of a stream corresponding to a compressed version of the stream that is divided into a plurality of chunks; calculating an average compression ratio between the low point and the high point; interpolating a position in the compressed version of a desired offset in the uncompressed version to identify a 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Conclusion
 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571) 270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NAN HUTTON/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        03/14/2022